I concur in the opinion of Mr. Justice SHARPE, but in so doing am mindful that we are subscribing to a new rule and departing from the decisions referred to in the majority opinion in this case. The trial court followed these decisions. If officers, displaying proper authority and exercising sound discretion, observe an automobile proceeding at a very rapid rate of speed and sense from the conduct of one of its occupants that the law has been or is being violated, a search and seizure is not unreasonable. The automobile, while an instrumentality for good, nevertheless is also frequently made use of in the perpetration of crime and in effecting escapes. At the time of the adoption of article 2, § 10, of *Page 623 
the State Constitution, prohibiting unreasonable searches and seizures of the person, houses, papers and possessions of every person, obviously the utility of the automobile as one of the tools of lawlessness was not fully appreciated. Even at that date, however, the courts recognized that the definition of the term "reasonable" was affected by the mobility of certain possessions subject to search.
What is unreasonable or reasonable is a judicial question. In performance of their duty to uphold the constitutional rights and guaranties, the courts have denounced even the slightest tendency to encroach upon the immunity of the home and the person from search and seizure. By judicial pronouncement in many cases, this immunity has been extended to the automobile, except in cases in which the evidences of criminality have been open and positive. I believe that, by the same judicial process, we should restrict the rule, and that the search of an automobile under circumstances similar to those in the instant case, circumstances calculated to arouse the suspicions of a trained officer, should not be regarded as unreasonable. Such a restriction, however, does not entitle police officers to act maliciously, capriciously or without cause. Even if such search may at times cause inconvenience to law-abiding citizens, they nevertheless can suffer no real injury. They should be reconciled by the realization that serious efforts are being made to protect them from lawlessness.